DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/24/20 has been entered. Claims 2 and 6 has been amended. Claims 1-6 are addressed in the following office action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not 50-150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, the original disclosure fails to divulge a housing partially slidably supporting a proximal portion of the member. Hence, the limitation is considered new matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al. (US 6,443,969), cited in previous office action.
Regarding claim 1, an invention relating to ultrasonic cutters, Novak discloses (Figs 1-2) a surgical handpiece (10) comprising: a source of ultrasonic energy [i.e. piezoelectric crystal assembly]; and a member (12 & 14) connected directly to the source of ultrasonic energy without intervening structure [see US Patent 5,371,429] (Col. 4, lines 50-54), a distal end of the member is a work tip (12) for performing surgery, said member transmitting the ultrasonic energy to the work tip at it's a distal end of the work tip (Col. 4, lines 54-58); and wherein the member is a one-piece structure (Col. 6, lines 21-23), whereby the handpiece is less expensive to make than members with multiple piece structures [Note, it is a one-piece structure, thus it is less expensive to make than members with multiple piece structures as claimed].
.
Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banko et al. (US 2003/0114873).
Regarding claim 2, an invention relating to ultrasonic cutters, Banko discloses (Fig. 2) a surgical handpiece comprising: a source of ultrasonic energy [i.e. coupler (72) from which working tip receives generated ultrasonic energy (Abstract)]; and a member (14) connected directly to the source of ultrasonic energy without intervening structure (Par. 0032), a distal end of the member is a work tip for performing surgery [i.e. a distal end from which the ultrasonic energy is supplied to the operating site to emulsify material (Abstract)], said member transmitting the ultrasonic energy to the work tip at the distal end of the work tip (Abstract); and wherein the member is a one-piece structure (Fig. 2), whereby the handpiece is less expensive to make than members with multiple piece structures [Note, it is a one-piece structure, thus it is less expensive to make than members with multiple piece structures as claimed]; and further wherein the work tip is entirely comprised of a hollow tube (14; Fig. 2).
Regarding claim 6, Banko discloses (Fig. 2) a surgical handpiece comprising: a source of ultrasonic energy [i.e. coupler (72) from which working tip receives generated ultrasonic energy (Abstract)]; and a member (14) connected directly to the source of ultrasonic energy without intervening structure (Par. 0032), a distal end of the member is a work tip for performing surgery [i.e. a distal end from which the ultrasonic energy is supplied to the operating site to emulsify material (Abstract)], said member transmitting the ultrasonic energy to the work tip at the distal end of the work tip (Abstract); and wherein the member is a one-piece structure (Fig. 2), whereby the handpiece is less .
Response to Arguments
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive. Applicant argues that prior art reference Novak has two structures between the ultrasonic source and the cutting tip, and housing encases a piezoelectric crystal assembly. Hence, Novak does not disclose a member connected directly to the source of ultrasonic energy without intervening structure, and wherein the member is a one-piece structure. Examiner respectfully disagrees.
Novak discloses (Fig. 1) a member (12 & 14) is a one-piece structure [i.e. blade (12) and horn (14) are made in one continuous piece (Col. 6, lines 21-23)]; and the member is connected directly to the source of ultrasonic energy without intervening structure (Col. 4, lines 50-54). Note, incorporated by reference prior art Manna (US Patent 5,371,429) divulges a front driver (28; Fig. 1) and a horn that may be conceived/formed as part of the front driver (Col. 6, lines 66-68) and the front driver/horn is connected directly to a source of ultrasonic energy (16) without intervening structure (Col. 7, lines 18-
Applicant’s remaining arguments, with respect to the rejection of claims 2 and 6 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/C.U.I/               Examiner, Art Unit 3771            

/MELANIE R TYSON/Primary Examiner, Art Unit 3771